                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

PRWATA, LLC, a Delaware
Corporation,
                                                     Civ. No. 18-14688-KM-SCM
                     Plaintiff,

                                                              OPINION



 NORTE PESCA, SA, a Brazilian
 Corporation, RODRIGO FAUZE
 HAZIN, and ANTONIO CASSIO
 PIMENTAL HAZIN,

                    Defendants.



KEVIN MCNULTY, U.S.D.J.:
          This matter comes before the Court on the motion of plaintiff Privata LLC
motion for the issuance of letters rogatory (DE 6) and its motion to amend the
summons and letters rogatory (DE 7).
          For the following reasons, Privata’s motion for the issuance of letters
rogatory is granted. Privata’s motion to amend the summons to reflect the new
address of the law firm representing the plaintiff is also granted.
     I.      Background’
          On October 5, 2018, Privata LLC (“Privata”) filed a complaint in this
Court against defendant Norte Pesca, S.A. and two of its directors, defendant
Rodrigo Fauze Hazin and defendant Antonio Cassio Pimental Hazin. (Compi.
¶1). Privata is a corporation that does business in New Jersey. (Compl. ¶2). All
three defendants are citizens and residents of Brazil. (Compl. ¶91, 3-5).


       For ease of reference, certain key items from the record will be abbreviated as
follows:

DE   —          =      Docket entry number in this case;
Compl.          =      Complaint and July demand (DE 1).

                                          1
Privata’s complaint alleges three causes of action against defendants: breach of
contract; accounting; and fraud. (See generally, Compl.).
         On November 2, 2018, Privata filed a motion for the issuance of letters
rogatory to serve the Brazilian defendants with the summons and complaint.
On January 1, 2019, Privata filed a motion to amend/correct the summons.
Privata seeks to amend the summons to reflect the new address of the law firm
representing the plaintiff. (DE 10-1).
   II.      Discussion
         Rule 4(1) provides that service on an individual in a foreign country may
be effectuated as follows:
         (1) by any internationally agreed means of service that is
         reasonably calculated to give notice, such as those authorized by
         the Hague Convention on the Service Abroad of Judicial and
         Extrajudicial Documents;

         (2) if there is no internationally agreed means, or if an
         international agreement allows but does not specify other means,
         by a method that is reasonably calculated to give notice:

               (A) as prescribed by the foreign country’s law for service in
               that country in an action in its courts of general jurisdiction;

               (B) as the foreign authority directs in response to a letter
               rogatory or letter of request; or

               (C) unless prohibited by the foreign country’s law, by:

                     (i) delivering a copy of the summons and of the
                     complaint to the individual personally; or

                     (ii) using any form of mail that the clerk addresses and
               sends to the individual and that requires a signed receipt; or

         (3) by other means not prohibited by international agreement, as
         the court orders.

Fed. R. Civ. P. 4(1). Rule 4(h)(2) of the Federal Rules of Civil Procedure requires
that international service on a foreign corporation be made “in any manner



                                         2
prescribed by Rule 4(1) for serving an individual, except personal delivery under
(1fl2)(C)(i).” Fed. R. Civ. p. 4(h).
       The governing international agreement between the U.S. and Brazil is the
Inter-American Convention on Letters Rogatory. Wash. State Mv. Rd. v.
Odebrecht S.A., 2018 U.S. Dist. LEXIS 163356, at *12 (S.D.N.Y. Sep. 21, 2018)
Thus, under Rule 4(1), “[ajn internationally agreed means of serving a Brazilian
defendant is by letters rogatory.” DHL Glob. Forwarding Mgmt. Latin Am. v.
Pfizer, Inc., 2014 U.S. Dist. LEXIS 146592, at *11 (S.D.N.Y. Oct. 14, 2014)
(citing United States v. Barry Fischer Law Firm, LLC, 2011 WL 31545, at *4
(S.D.N.Y. Jan. 5, 2011) (“The U.S. has determined, through discussions with
the Brazilian government, that, pursuant to the Foreign Sovereign Immunities
Act, 28 U.S.C.   § 1608, and the Inter-American Convention on Letters Rogatory,
1438 U.N.T.S. 287, the only mode of service in this case with respect to Brazil
is to personally serve Brazil’s Federal Counsel-General via letters rogatory.”);
Lykes Lines Ltd. LLC v. Bringer Corp., 2007 WL 766170, at *4 (S.D.N.Y. Mar.
12, 2007) (“Brazilian law requires that service of process by a foreign party
upon a party domiciled in Brazil must be made by means of letters rogatory.”
(internal quotation and citation omitted))); see also Inter-American Convention
On Letters Rogatory, opened for signature Jan. 1, 1975, 1438 U.N.T.S. 287.
       Privata seeks to serve the three Brazilian defendants through the
issuance of letters rogatoiy. The governing international agreement between
Brazil and the United States permits service of process on a Brazilian
defendant through the issuance of letters rogatory. See Fed. R. Civ. P. 4(1)(1).
Accordingly, Privata’s motion for the issuance of letters rogatory is granted. To
To enable and expedite the now-authorized service of the letters rogatory, I will
also grant Privata’s motion to amend the summons to reflect the new address
of the law firm representing the plaintiff




                                       3
   III.      Conclusion
          For the reasons set forth above, Privata’s motion for the issuance of
letters rogatory is granted. (DE 7). The motion to amend the summons to
substitute the new address of plaintiffs counsel is likewise granted. (DE 10).
          An appropriate order follows.


Dated: January 24, 2019




                                              /sa
                                          Kevin McNulty
                                          United States District Judge
                                                                         (J




                                          4
